DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is noted that applicant defines a “release layer” as a layer which is “configured to be released in the presence of moisture and thereby act to neutralize the aggressive contents of the stomal output to help avoid or reduce maceration of the skin, contact dermatitis and/or degradation of the adhesive”. This differs from the common usage of the term “release layer” which typically indicates a film sheet used to prevent premature adhesive contact, also commonly known as a “release liner”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5496296 A (Holmberg).
Regarding claim 18, Holmberg teaches an ostomy appliance (Fig. 2) comprising: a base plate (12) attachable to skin of a user around a stoma (Abstract); and 
a complementary-material element (Holmberg Annotated Fig. 2) comprising a first surface having a first cover layer (29) and a second surface (Holmberg Annotated Fig. 2) attachable to the base plate (Fig. 2), where the complementary-material element comprises a release layer (31) between the first surface and the second surface (Fig. 2); 
wherein the release layer comprises a neutralizing component (Col. 3: ln 54-56) which is fluid absorbing and is therefore considered to be configured to be released from the complementary-material element in response to moisture contact, as moisture causes a reaction in the neutralizing component.

    PNG
    media_image1.png
    1258
    478
    media_image1.png
    Greyscale

Holmberg Annotated Fig. 2

Regarding claim 21, Holmberg teaches the ostomy appliance of claim 18.


Regarding claim 22, Holmberg teaches the ostomy appliance of claim 21.
Holmberg further teaches the first cover layer (29) and the second cover layer (25) are sealed together along an outer periphery of the first cover layer and the second cover layer (Holmberg Annotated Fig. 2) to prevent release of the neutralizing component (Col. 3: ln 37-38 and 42-44).

Regarding claim 23, Holmberg teaches the ostomy appliance of claim 18.
Holmberg further teaches the complementary-material element (Holmberg Annotated Fig. 2) is provided with an opening (32) adapted to receive the stoma (S), and the opening is uncovered to allow release of the neutralizing component (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of US 20030171737 A1 (Leise et al.).
Regarding claims 19 and 20, Holmberg teaches the ostomy appliance of claim 18.
Holmberg further teaches the complementary-material element (Holmberg Annotated Fig. 2) is provided with an opening (32) adapted to receive the stoma (S) (Fig. 3). Holmberg further teaches the use of a release liner on adhesive surfaces (Col. 3: ln 8-11 and 30-31).
Holmberg fails to explicitly teach a seal around a periphery of the opening.
Leise teaches an ostomy appliance (Fig. 6) comprising a seal (3b) around the periphery of the stoma opening (11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stoma opening of Holmberg to incorporate the cover of Leise to ensure the neutralizing component is 
The recited “label” is taught to be used to cover exposed adhesive prior to use. As the release liner of claim 19 performs the same function, it is considered to fulfill the requirements of a label and therefore meet the requirement of “the complementary-material element is sealed around a periphery of the opening by one of a removable label and a string, where each of the label and the string is adapted to be removed to expose the neutralizing component at the periphery of the opening”.

Claims 24, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of US 20070282284 A1 (Mullejans et al.)
Regarding claims 24 and 25, Holmberg teaches the ostomy appliance of claim 18.
Holmberg fails to teach the permeability of the first cover layer.
Mullejans teaches an ostomy appliance comprising a first cover layer (130), wherein the first cover layer is water impermeable [0015].
	Mullejans teaches an alternate embodiment wherein the first cover layer is water permeable [0015].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover layer of Holmberg with the permeability teachings of Mullejans to control the passage of fluids [Mullejans 0015].

Regarding claim 28, Holmberg teaches the ostomy appliance of claim 18.
Holmberg teaches the second surface (25) is heat sealed or otherwise permanently secured (Col. 3: ln 33-35), but fails to specify an adhesive material.
Mullejans further teaches the second surface comprises an adhesive material (107).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment method of Holmberg with the adhesive material of Mullejans as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 29, Holmberg teaches the ostomy appliance of claim 18.
Holmberg fails to teach a foam layer inserted between the release layer and the first cover layer.
Mullejans teaches a foam layer (128) inserted between the release layer (102) and the first cover layer (103) (Fig. 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Holmberg to incorporate the foam layer of Mullejans to act as a filter [Mullejans 0006]. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of US 20090312685 A1 (Olsen et al.)
Regarding claim 26, Holmberg teaches the ostomy appliance of claim 18.

Olsen teaches an ostomy appliance (Fig. 1a) wherein the first cover layer (5) is transparent and adapted to allow a user to visually inspect for fluid ingress [0022].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first cover layer of Holmberg with the transparent material of Olsen to allow for monitoring of liquid transfer [Olsen 0022].
The combined device as described is considered to teach the first cover layer is transparent and adapted to allow a user to visually inspect the neutralizing component.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of US 3908658 A (Marsan).
Regarding claim 27, Holmberg teaches the ostomy appliance of claim 18.
Holmberg fails to teach the release layer comprises a matrix structure containing the neutralizing component.
Marsan teaches an ostomy appliance wherein the release layer comprises a matrix structure (Col. 3: ln 31-35) containing the neutralizing component. The neutralizing component of Marsan, namely clay (Col. 5: ln 16-17) is substantially the same as that disclosed in the specification of the instant application, and so it follows that because the material of Marsan and the instant application appear to be the same, there is a reasonable basis to conclude that the material of Marsan would have the required neutralizing properties.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100114044 A1 discloses an ostomy appliance with a releasable adhesive.
US 7862878 B2 discloses an ostomy appliance with an envelope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781